DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0110712, filed on September 17, 2018.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (US Patent/PGPub. No. 20150293629) in view of Wang et al. (US Patent/PGPub. No. 20170351352) and HSU (US Patent/PGPub. No. 20170351352).

Regarding Claim 1 (Currently Amended), RYU et al. teach a touch sensor ([0054], FIG. 1-6, i.e. touch window), comprising:
a substrate; and
a plurality of electrodes ([0063], FIG. 1-6, i.e. first and second sensing electrodes 310 and 320) each of which is formed of a conductive stack structure ([0063], FIG. 1-6, i.e. stack 310 and 320) comprising a first conductive oxide layer ([0070], FIG. 1-6, i.e. 310 … transparent conductive material), a copper-containing metal layer ([0259], FIG. 41-44, i.e. metallic paste 220 … Cu) and a second conductive oxide layer ([0070], FIG. 1-6, i.e. 320 … transparent conductive material) sequentially stacked (FIG. 1-6, i.e. as shown by the figure(s)) from the substrate.
However, RYU et al. do not explicitly teach
the first conductive oxide layer and the second conductive oxide layer each includes a copper-metal oxide represented by Cu-M-0, where M includes at least one of Ca, Mg, Al, Ti, V, Cr, Zn, Sr, Ag, Ba, Zr, Nb, Mo, and Ga; and

In the same field of endeavor, Wang et al. teach
the first conductive oxide layer ([0059], FIG. 6, i.e. first electrode 11 … copper gallium oxide, strontium copper oxide) and the second conductive oxide layer ([0063], FIG. 7, i.e. transparent conductive layer 16 … copper aluminum oxide, copper gallium oxide, strontium copper oxide) each includes a copper-metal oxide represented by Cu-M-0, where M includes at least one of Ca, Mg, Al, Ti, V, Cr, Zn, Sr, Ag, Ba, Zr, Nb, Mo, and Ga ([0063], [0070], FIG. 6-7, i.e. copper aluminum oxide, copper gallium oxide, strontium copper oxide).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify RYU et al. teaching of a touch sensors comprising conductive oxide and copper layers with Wang et al. teaching of a display comprising copper metal oxide layers to effectively increase light emission and absorption efficiencies of the device utilizing copper metal oxide layers (Wang et al.’s [0063]).
However, RYU et al. and Wang et al.do not explicitly teach

In the same field of endeavor, HSU teaches
the copper-containing metal layer ([0025], FIG. 3, i.e. first copper deposited film 31) is directly formed on (FIG. 3, i.e. as shown by the figure(s)) the first conductive oxide layer ([0028], FIG. 3, i.e. copper oxide composite film 40), and the second conductive oxide layer ([0025], FIG. 3, i.e. first antireflective conductive film 32; [0026], FIG. 3, i.e. first antireflective conductive film 32 includes cuprous oxide) is directly formed on (FIG. 3, i.e. as shown by the figure(s)) the copper-containing metal laver (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify RYU et al. teaching of a touch sensors comprising conductive oxide and copper layers with HSU teaching of a touch display comprising copper layer between conductive oxide layers to effectively guarantee antireflection and conductivity by manufacturing copper layer between conductive oxide layers (HSU’s [0026]).
Claim 2 (previously presented), RYU et al.’s first embodiment, Wang et al., and HSU teach the touch sensor according to claim 1.
However, RYU et al.’s first embodiment do not explicitly teach the plurality of electrodes includes sensing electrodes and a bridge electrode electrically connecting neighboring ones of the sensing electrodes, and at least one of the sensing electrodes and the bridge electrode includes the conductive stack structure.
In the same field of endeavor, RYU et al.’s fourth embodiment teach
the plurality of electrodes includes sensing electrodes and a bridge electrode ([0151]-[0154], FIG. 18-21, i.e. connection parts 312/322) electrically connecting neighboring ones (FIG. 18-21, i.e. as shown by the figure(s)) of the sensing electrodes, and at least one of the sensing electrodes and the bridge electrode includes (FIG. 18-21, i.e. as shown by the figure(s)) the conductive stack structure (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify RYU et al.’s first embodiment teaching of strips of electrode with RYU et al.’s fourth embodiment teaching of rhombus to effectively enhance manufacturing of different touch panels having different shapes of sensing electrodes (RYU et al.’s [0152]).
Claim 3 (Original), the touch sensor according to claim 2, wherein
RYU et al. teach
the sensing electrodes (i.e. please see above citation(s)) include:
first sensing electrodes ([0151], FIG. 18-21, i.e. first sensing electrode 310) arranged along a first direction ([0151], FIG. 18-21, i.e. first direction) parallel to (FIG. 18-21, i.e. as shown by the figure(s)) a top surface ([0151], FIG. 18-21, i.e. top surface) of the substrate (i.e. please see above citation(s)); and
second sensing electrodes ([0154], FIG. 18-21, i.e. second sensing electrode 320) integrally connected to ([0154], FIG. 18-21, i.e. electrically connected) each other along a second direction ([0154], FIG. 18-21, i.e. second direction) parallel to (FIG. 18-21, i.e. as shown by the figure(s)) the top surface of the substrate (i.e. please see above citation(s)) and perpendicular to (FIG. 18-21, i.e. as shown by the figure(s)) the first direction (i.e. please see above citation(s)).
Regarding Claim 4 (Original), the touch sensor according to claim 3,
RYU et al. teach
further comprising an insulation layer ([0156], FIG. 18-21, i.e. first insulating layer 331) at least partially covering (FIG. 18-21, i.e. as shown by the figure(s)) the second sensing electrodes,
wherein the bridge electrode (i.e. please see above citation(s)) is disposed on (FIG. 18-21, i.e. as shown by the figure(s)) the insulation layer (i.e. please see above citation(s)) to electrically connect (FIG. 18-21, i.e. as shown by the figure(s)) the first sensing electrodes neighboring in the first direction to each other (i.e. please see above citation(s)).
Regarding Claim 5 (Original), the touch sensor according to claim 4, wherein
RYU et al. teach
both the bridge electrode and the sensing electrodes (i.e. please see above citation(s)) include (FIG. 18-21, i.e. as shown by the figure(s)) the conductive stack structure (i.e. please see above citation(s)).
Regarding Claim 6 (Original), the touch sensor according to claim 3,
RYU et al. teach
further comprising an insulation layer ([0156], FIG. 18-21, i.e. first insulating layer 331) partially covering (FIG. 18-21, i.e. as shown by the figure(s)) the bridge electrode,
wherein the first sensing electrodes and the second sensing electrodes (i.e. please see above citation(s)) are disposed on (FIG. 18-21, i.e. as shown by the figure(s)) the insulation layer, and the first sensing electrodes neighboring in the first direction are electrically connected to (i.e. please see above citation(s)) each other via a portion ([0177], FIG. 18-21, i.e. first wire electrode 410) of the bridge electrode exposed through (FIG. 21, i.e. as shown by the figure(s)) the insulation layer (i.e. please see above citation(s)).
Regarding Claim 7 (Original), the touch sensor according to claim 6, wherein
RYU et al. teach
the bridge electrode includes the conductive stack structure, and the sensing electrodes (i.e. please see above citation(s)) include a transparent conductive oxide ([0070], FIG. 1-6, i.e. transparent conductive material … indium tin oxide (ITO)).
Regarding Claim 8 (previously presented), the touch sensor according to claim 2, wherein
RYU et al. teach
the plurality of electrodes (i.e. please see above citation(s)) further includes a trace ([0078], FIG. 18-21, i.e. first and second wire electrodes 410 and 420) electrically connected to ([0078], FIG. 18-21, i.e. connected to) the sensing electrodes (i.e. please see above citation(s)) and a pad connected to a terminal ([0078], FIG. 18, i.e. square structures at bottom of each 410/420) to of the trace (i.e. please see above citation(s)), and at least one ([0078], FIG. 18-21, i.e. top terminals of 410/420 connected to 310/320) of the trace and the pad includes (FIG. 18-21, i.e. as shown by the figure(s)) the conductive stack structure (i.e. please see above citation(s)).
Regarding Claim 17 (Original), RYU et al. teach an image display device ([0005], i.e. image displayed on a display device), comprising:
a display panel ([0005], i.e. display device); and
the touch sensor of claim 1 on the display panel (i.e. please see above citation(s)).
Regarding Claim 18 (Original), the image display device according to claim 17, further comprising an adhesive layer combining the display panel and the touch sensor with each other.

4.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (US Patent/PGPub. No. 20150293629) in view of Wang et al. (US Patent/PGPub. No. 20170351352), HSU (US Patent/PGPub. No. 20170351352), and KAWADA et al. (JP(WO) Patent/PGPub. No. 2018225114).

Regarding Claim 9 (Original), RYU et al., Wang et al., and HSU teach the touch sensor according to claim 1.
However, RYU et al. RYU et al., Wang et al., and HSU do not explicitly teach the first conductive oxide layer and the second conductive oxide layer each includes a copper-calcium oxide (Cu-Ca- 0) and the copper-containing metal layer includes copper-calcium (Cu-Ca).
In the same field of endeavor, KAWADA et al. teach
the first conductive oxide layer ([0043], FIG. 1, i.e. first conductive metal oxide layer 11) and the second conductive oxide layer ([0043], FIG. 1, i.e. first conductive metal oxide layer 12) each includes a copper-calcium oxide (Cu-Ca-0) ([0051], FIG. 1, i.e. calcium is used as an alloying element of copper, calcium is oxidized) and the copper-containing metal layer ([0043], FIG. 1, i.e. copper alloy layer 13) includes copper-calcium (Cu-Ca) ([0051], FIG. 1, i.e. calcium is used as an alloying element of copper).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify RYU et al. RYU et al., Wang et al., and HSU teaching of touch sensor comprising conductive oxide layers sandwiching coper layer with KAWADA et al. teaching of display device comprising copper calcium oxide layers sandwiching copper calcium layer to effectively suppress diffusion of copper and improve reliability of annealing heat treatment (KAWADA et al.’s [0051]).
Regarding Claim 10 (Original), RYU et al., Wang et al., and HSU teach the touch sensor according to claim 1.
However, RYU et al. and HSU do not explicitly teach each thickness of the first conductive oxide layer and the second conductive oxide layer is in a range from 100 A to 600 A, and a thickness of the copper-containing metal layer is in a range from 1000 A to 3000 A.
KAWADA et al. teach
each thickness of the first conductive oxide layer and the second conductive oxide layer (i.e. please see above citation(s)) is in a range from 100 A to 600 A ([0065], FIG. 1, i.e. layer 11 is 30 nm … layer 12 is 50 nm), and a thickness of the copper-containing metal layer (i.e. please see above citation(s)) is in a range from 1000 A to 3000 A ([0044], FIG. 1, i.e. 50 nm to 500 nm).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify RYU et al. and HSU teaching of touch sensor comprising conductive oxide layers sandwiching coper layer with KAWADA et al. teaching of display device comprising conductive oxide layers and coper layer specific thicknesses to effectively suppress diffusion of copper and improve reliability of annealing heat treatment (KAWADA et al.’s [0051]).

Response to Arguments

5.	On P .6-8, applicant’s argument that the amended claim 1’s recitation “the first conductive oxide layer and the second conductive oxide layer each includes a copper-metal oxide represented by Cu-M-0, where M includes at least one of Ca, Mg, Al, Ti, V, Cr, Zn, Sr, Ag, Ba, Zr, Nb, Mo, and Ga” is moot and does not apply to the newly added reference currently rejected in this office action.

6.	Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive.

A.	On P .8, applicant argues that Hsu’s “the second conductive oxide layer [is removed]” citing Hsu’s [0027]. However, the Examiner respectfully disagrees because the second conductive oxide layer is NOT removed but the Photoresist (PR).

B.	On P .9, applicant argues that Hsu teaches away from “Cu-M-O” citing Hsu’s [0004]. However, the Examiner respectfully disagrees because Hsu’s “ultra-fine copper mesh” is not referred in neither explicit nor implicit teaching of Cu-M-O.

7.	All dependent claims are properly rejected as shown above.

8.	Applicants’ Response to the Final Office Action, 02/11/2021, has been entered and made of record. Claim(s) 1 is/are amended and Claim(s) 11-16, is/are withdrawn. Thus, Claim(s) 1-10 and 17-18 is/are pending in this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH T LAM/Primary Examiner, Art Unit 2628